Citation Nr: 0844643	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for surgical scarring of 
the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from January 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  

In June 2007, the Board granted an increased rating for a 
cervical spine disability and remanded the issues of 
entitlement to a compensable rating for surgical scarring of 
the back and entitlement to a total disability rating based 
on individual unemployability (TDIU) for further development.  
In a rating decision of April 2008, the Appeals Management 
Center (AMC) granted entitlement to a TDIU and therefore, 
that issue is no longer on appeal.       


FINDING OF FACT

The veteran's scars on the back are well-healed without 
evidence of pain or instability.


CONCLUSION OF LAW

The criteria for a compensable rating for surgical scarring 
of the back have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) if an increase in the disability is found, the rating 
will be assigned by applying the relevant Diagnostic Codes 
(DC) based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a July 2007 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  The July 2004 rating decision 
explained the criteria for the next higher disability rating 
available for scars under the applicable diagnostic code.  
The October 2004 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected scars. Moreover, the record 
shows that the appellant was represented by Disabled American 
Veterans throughout the adjudication of the claim.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).   Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 489.

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 
(2007).

The service-connected scars on the back are rated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
The criteria for a 10 percent rating for a scar are as 
follows:  a superficial scar, which is painful on examination 
(Diagnostic Code 7804); a superficial, unstable scar, that 
is, one where, for any reason, there is frequent loss of 
covering of skin over the scar (Diagnostic Code 7803); or a 
scar, other than on the head, face, or neck, that is 
superficial and involves an area or areas of 144 square 
inches (929 sq. cm) or greater (Diagnostic Code 7802).

The record shows that the veteran underwent a laminectomy and 
fusion of the cervical spine in 1963 and that three days 
after the surgery underwent another surgery for 
osteomyelitis.  In a rating decision of August 1972, service 
connection for surgical scarring of the back was granted and 
a noncompensable evaluation was assigned.

The veteran's claim for an increased rating for service-
connected scars of the back was received in February 2002.  
The veteran alleged that the scars were painful.

The veteran underwent a VA scars examination in September 
2003.  The examiner noted four separate scars.  There was a 
horizontal scar along the upper thoracic spine which which 
was measured as 11 x 1 cm.  There was a 4 x 1 diagonal scar 
along the inferior border of the right scapula.  There was a 
4 x 2 cm diagonal scar along the lower thoracic spine, right 
flank, and a 12 x 2 cm scar along the lower right flank, 
thoracolumbar area.  All the scars were noted to be slightly 
depressed with a rough surface and slightly hypopigmented but 
without any tenderness, adherence to underlying tissue, or 
instability.  No limitation of function was noted.  

The veteran underwent a VA scars examination in May 2004.  
Four scars were again noted.  There was an 11 x 1 cm vertical 
scar along the left medial side of the upper thoracic spine 
without tenderness or adherence but with a rough surface and 
slight depression.  There was a 4 x 1 cm diagonal scar along 
the inferior border of the right scapula with slight 
depression and a rough surface without tenderness.  There was 
a 4 x 2 cm diagonal scar along the lower thoracic spine, 
right flank, with slight depression but without tenderness.  
There was a 12 x 2 cm scar along the right flank, 
thoracolumbar area, with slight depression.  There was slight 
hypopigmentation of the scars.  

Following appellate review in June 2007, the Board determined 
that further VA examination of the scars was warranted.  

The veteran underwent a VA examination in February 2008.  
Scars were noted on the posterior surface of the trunk.  
There was 4.5 x 0.5 cm scar on the right paravertebral area 
along T1-T4.  There was a 4.5 x 0.5 cm scar on the right 
paravertebral area of level T4.  There was a right 
paravertebral area linear oblique scar at the level of T12.  
There was a 3 cm scar on the right paravertebral area level 
of T11.  The maximum width of the scars was 0.5 cm and 
maximum length was 4.5 cm.  There was no tenderness, 
adherence to underlying tissue, limitation of motion or loss 
of function, underlying soft tissue damage, skin ulceration 
or breakdown over the scars.  

On VA examination in March 2008, four scars were noted on the 
posterior surface of the trunk.  One was noted to be 0.5 cm 
wide with a maximum length of 4.5 cm.  Another scar measured 
as 1 x 13 cm.  Another scar was measured as 0.5 by 4 cm and 
the fourth scar was measured as 1 x 12 cm.  There was no 
tenderness to palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying tissue 
damage or skin ulceration or breakdown of any of the scars.  

The objective medical evidence shows that the veteran's scars 
of the back are not unstable, painful, or extensive, that is, 
involving an area of at least 144 square inches (929 sq. cm).  
The veteran has four scars, and the largest scar measured at 
1 x 13 cm, was not found to be painful on examinations.  All 
of the scars were described as non-tender, without adherence 
to underlying tissue.  The medical evidence does not indicate 
that the scars cause any limitation of function.  As such, 
the scars are appropriately rated as noncompensably 
disabling.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable rating for surgical scarring 
of the back.  As the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Accordingly, the appeal concerning this claim is denied.


ORDER

Entitlement to a compensable rating for surgical scarring of 
the back is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


